I agree with everything that appears in the majority opinion, and I write a concurring opinion merely to call attention to the fact that in this case the injured party accepted from the employer only a few weekly compensation payments, and I feel that the reasons given by me in my dissenting opinion in Gerstmayr v. Kolb (La.App.) 158 So. 647, rendered January 21, 1935, therefore, do not apply here, and that in this matter we are bound by the decision of the Supreme Court rendered in Gray v. New Orleans Dry Dock  Shipbuilding Company, 146 La. 826,84 So. 109.
I therefore concur.